DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/22/2020 and 05/12/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Status of the Claims
	Claims 1-20 have been examined.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory doubles patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20  is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.11059473B2, since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent. 
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows:
In the claim 1 of the application discloses “A parking brake system including one or more pressure transducers that monitor a fluid pressure of the parking brake system, the parking brake system comprising: a brake selection device configured to indicate the parking brake system is either in an engaged state or a disengaged state; one or more processors in electronic communication with the brake selection device and the one or more pressure transducers; and a memory coupled to the one or more processors, the memory storing data comprising a database and program code that, when executed by the one or more processors, causes the parking brake system to: receive a plurality of brake signals indicating the parking brake system is being placed into the engaged state; in response to receiving the plurality of brake signals, monitor the one or more pressure transducers to determine the fluid pressure of the parking brake system; determine the fluid pressure of the parking brake system is less than a threshold pressure; and in response to determining the fluid pressure of the parking brake system is less than the threshold pressure, command the brake selection device to indicate the parking brake system is in the disengaged state.”, while in the approved claim 1 of the patent discloses “ A parking brake system including a parking brake valve configured to maintain a fluid pressure of the parking brake system and one or more pressure transducers that monitor the fluid pressure of the parking brake system, the parking brake system comprising: a bistable control valve fluidly connected to the parking brake valve, wherein the bistable control valve is configured to actuate between an opened position and a closed position, and wherein the bistable control valve is configured to retain a last switching state even after an input signal is no longer available; one or more processors in electronic communication with the bistable control valve, the parking brake valve, and the one or more pressure transducers; and a memory coupled to the one or more processors, the memory storing data comprising a database and program code that, when executed by the one or more processors, causes the parking brake system to: receive a plurality of brake signals indicating a user is engaging the parking brake system; in response to receiving the plurality of brake signals, monitor the one or more pressure transducers to determine the fluid pressure of the parking brake system; determine the fluid pressure of the parking brake system is less than a threshold pressure; and in response to determining the fluid pressure of the parking brake system is less than the threshold pressure, instruct the bistable control valve to actuate into the opened position.”, From this comparison it shows that the present application discloses the similar/same/identical limitations with terminology, both method/system/apparatus claim discloses with broader or same but not narrow means as specially in present claim does not further define the method/system/apparatus while similar/same/identical limitations patented in claim and with the rest limitation of claim 1 is similar/same/identical to the patent claims 1 limitations.
Note:- 
Bistable control valve can be either in an engaged state or a disengaged state
disengaged state is similar/same as opened position
	engaged state is similar/same as closed position
In the claim 10 of the application discloses “A method of operating a parking brake system, wherein the parking brake system includes a brake selection device configured to indicate the parking brake system is either in an engaged state or a disengaged state, the method comprising:  1619-0811-US-NP receiving, by a computer, a plurality of brake signals indicating the parking brake system is being placed into the engaged state; in response to receiving the plurality of brake signals, monitoring one or more pressure transducers to determine fluid pressure of the parking brake system; determining the fluid pressure at the parking brake system is less than a threshold pressure; and in response to determining the fluid pressure of the parking brake system is less than the threshold pressure, commanding the brake selection device to indicate the parking brake system is in the disengaged state.”, while in the approved claim 13 of the patent discloses “ A method of operating a parking brake system, wherein the parking brake system includes a parking brake valve and a bistable control valve fluidly connected to the parking brake valve, wherein the method includes: receiving, by a computer, a plurality of brake signals indicating the parking brake system is being placed into an engaged state; in response to receiving the plurality of brake signals, monitoring one or more pressure transducers to determine fluid pressure of the parking brake system, wherein the one or more pressure transducers monitor the fluid pressure of the parking brake system; determining the fluid pressure of the parking brake system is less than a threshold pressure; and in response to determining the fluid pressure of the parking brake system is less than the threshold pressure, instruct the bistable control valve to actuate from a closed position into an opened position, wherein the bistable control valve is configured to retain a last switching state even after an input signal is no longer available.”, From this comparison it shows that the present application discloses the similar/same/identical limitations with terminology, both method/system/apparatus claim discloses with broader or same but not narrow means as specially in present claim does not further define the method/system/apparatus while similar/same/identical limitations patented in claim and with the rest limitation of claim 10 is similar/same/identical to the patent claims 13 limitations.
In the claim 15 of the application discloses “An aircraft having a parking brake system, wherein the aircraft comprises:  1719-0811-US-NP a plurality of pedals configured to generate a brake signal, wherein the brake signal indicates the plurality of pedals are depressed; a parking brake valve configured to adjust hydraulic pressure supplied to the parking brake system; one or more pressure transducers that monitor the hydraulic pressure of the parking brake system; a brake selection device configured to generate a set signal in response to being placed into an engaged state, wherein the brake selection device indicates that the parking brake system is either in an engaged state or a disengaged state; one or more processors in electronic communication with the brake selection device, the parking brake valve, the plurality of pedals, and the one or more pressure transducers; and a memory coupled to the one or more processors, the memory storing data comprising a database and program code that, when executed by the one or more processors, causes the parking brake system to: receive the set signal from the brake selection device and the brake signal from the plurality of pedals; in response to receiving the set signal from the brake selection device and the brake signal from the plurality of pedals, monitor the one or more pressure transducers to determine the hydraulic pressure of the parking brake system; determine the hydraulic pressure of the parking brake system is less than a threshold pressure; and in response to determining the hydraulic pressure of the parking brake system is less than the threshold pressure, command the brake selection device to indicate the parking brake system is in the disengaged state.”, while in the approved claim 16 of the patent discloses “ An aircraft having a parking brake system, wherein the aircraft comprises: a parking brake valve configured to maintain hydraulic pressure of the parking brake system; one or more pressure transducers that monitor the hydraulic pressure of the parking brake system; a bistable control valve fluidly connected to the parking brake valve, wherein the bistable control valve is configured to actuate between an opened position and a closed position, and wherein the bistable control valve is configured to retain a last switching state even after an input signal is no longer available; one or more processors in electronic communication with the bistable control valve, the parking brake valve, and the one or more pressure transducers; and a memory coupled to the one or more processors, the memory storing data comprising a database and program code that, when executed by the one or more processors, causes the parking brake system to: receive a plurality of brake signals indicating a user is engaging the parking brake system; in response to receiving the plurality of brake signals, monitor the one or more pressure transducers to determine the hydraulic pressure of the parking brake system; determine the hydraulic pressure of the parking brake system is less than a threshold pressure; and in response to determining the hydraulic pressure of the parking brake system is less than the threshold pressure, instruct the bistable control valve to actuate into the opened position.”, From this comparison it shows that the present application discloses the similar/same/identical limitations with terminology, both method/system/apparatus claim discloses with broader or same but not narrow means as specially in present claim does not further define the method/system/apparatus while similar/same/identical limitations patented in claim and with the rest limitation of claim 15 is similar/same/identical to the patent claims 16 limitations.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 10-12, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Kley (US20050001481A1).
Claim.1 Kley discloses a parking brake system including one or more pressure transducers that monitor a fluid pressure of the parking brake system (see at least abstract, p47, the pressure sensor 27), the parking brake system comprising: a brake selection device configured to indicate the parking brake system is either in an engaged state or a disengaged state (see at least fig.1, p44,  outlet valves 16, 17 are electromagnetically operable two-way/two-position directional control valves); one or more processors in electronic communication with the brake selection device and the one or more pressure transducers (see at least fig.1, p47, control device 33, control valve 20); and a memory coupled to the one or more processors, the memory storing data comprising a database and program code that, when executed by the one or more processors (see at least fig.1,4, p47, memory 34), causes the parking brake system to: receive a plurality of brake signals (see at least fig.1, p47-48, the signal of the brake light switch 26, the signals of the holding situation may also be detected from the signals of the wheel speed sensors 29-32) indicating the parking brake system is being placed into the engaged state; in response to receiving the plurality of brake signals (see at least fig.1, 4, p47-48), monitor the one or more pressure transducers to determine the fluid pressure of the parking brake system; determine the fluid pressure of the parking brake system is less than a threshold pressure; and in response to determining the fluid pressure of the parking brake system is less than the threshold pressure, command the brake selection device to indicate the parking brake system is in the disengaged state (see at least fig.1, 4, abstract, opening the on-off valve (20, 20`), controlling a valve (8, 8`) in such a fashion that at least the brake pressure (p1, p2) required to hold the vehicle will develop in the wheel braeks, p47-48, control device 33, control valve 20).
Claim.2 Kley discloses further comprising a parking brake valve configured to maintain the fluid pressure of the parking brake system, wherein the one or more processors execute instructions to: in response to receiving the plurality of brake signals, instruct the parking brake valve to move from an opened position into a closed position (see at least fig.1, 4, p47-48, control device 33, control valve 20, a non-return valve 21).
Claim.3 Kley discloses wherein the one or more processors execute instructions to:  1519-0811-US-NP in response to determining the fluid pressure of the parking brake system is less than the threshold pressure, instruct the parking brake valve to move back into the opened position (see at least fig.1, 4, p47-48, control device 33, control valve 20, a non-return valve 21, p44, 16 and 17 are electromagnetically operable two-way/two-position directional control valves).
Claim.4 Kley discloses wherein the one or more processors execute instructions to: determine the fluid pressure of the parking brake system is equal to or greater than the threshold pressure; and in response to determining the fluid pressure of the parking brake system is equal to or greater than the threshold pressure, continue to instruct the brake selection device to indicate the parking brake system is in the engaged state (see at least fig.1, 4, p47-48, the activation criteria in lozenges 50 and 51).
Claim.5 Kley discloses further comprising a force member positioned within a cylinder (see at least fig.1, 4, p43).
Claim.6 Kley discloses wherein the threshold pressure indicates the fluid pressure of the parking brake system is sufficient to keep the force member in place within the cylinder for a predetermined amount of time (see at least abstract, determining a time period dt according to a reduction of the brake pressure, in particular due ot leakage of the brake system staring from the release of the brake pedal).
Claim.10 Kley discloses a method of operating a parking brake system (see at least abstract, p47, the pressure sensor 27), wherein the parking brake system includes a brake selection device configured to indicate the parking brake system is either in an engaged state or a disengaged state (see at least fig.1, p44,  outlet valves 16, 17 are electromagnetically operable two-way/two-position directional control valves), the method comprising:  1619-0811-US-NP receiving, by a computer (see at least fig.1, element 33 is a control device, p47), a plurality of brake signals indicating the parking brake system is being placed into the engaged state (see at least fig.1, p47-48, the signal of the brake light switch 26, the signals of the holding situation may also be detected from the signals of the wheel speed sensors 29-32, 50, 52); in response to receiving the plurality of brake signals, monitoring one or more pressure transducers to determine fluid pressure of the parking brake system; determining the fluid pressure at the parking brake system is less than a threshold pressure; and in response to determining the fluid pressure of the parking brake system is less than the threshold pressure, commanding the brake selection device to indicate the parking brake system is in the disengaged state (see at least fig.1, 4, abstract, opening the on-off valve (20, 20`), controlling a valve (8, 8`) in such a fashion that at least the brake pressure (p1, p2) required to hold the vehicle will develop in the wheel braeks, p47-48, control device 33, control valve 20).
Claim.11 Kley discloses further comprising: in response to receiving the plurality of brake signals, instructing a parking brake valve to move from an opened position into a closed position, wherein the parking brake valve is configured to maintain the fluid pressure of the parking brake system (see at least fig.1, 4, p47-48, control device 33, control valve 20, a non-return valve 21).
Claim.12 Kley discloses further comprising: determining, by the computer, the fluid pressure of the parking brake system is equal to or greater than the threshold pressure; and in response to determining the fluid pressure of the parking brake system is equal to or greater than the threshold pressure, continuing to instruct the brake selection device to indicate the parking brake system is in the engaged state (see at least fig.1, 4, p47-48, the activation criteria in lozenges 50 and 51).
Claim.14 Kley discloses wherein the parking brake system further comprises a force member positioned within a cylinder, and wherein the threshold pressure indicates the fluid pressure of the parking brake system is sufficient to keep the force member in place within the cylinder for a predetermined amount of time(see at least abstract, determining a time period dt according to a reduction of the brake pressure, in particular due ot leakage of the brake system staring from the release of the brake pedal).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7-9, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kley (US20050001481A1) as applied to claim 1 above, and further in view of Cahill (US20150127195A1).
Claim.7 Kley does not discloses further comprising a plurality of brake pedals in communication with the one or more processors, wherein the plurality of brake pedals are configured to generate a depression signal in response to being depressed.
However, Cahill discloses further comprising a plurality of brake pedals in communication with the one or more processors, wherein the plurality of brake pedals are configured to generate a depression signal in response to being depressed (see at least fig.1B, element 14r, 14l, 16r, 16l pedals.  p17).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Kley to include further comprising a plurality of brake pedals in communication with the one or more processors, wherein the plurality of brake pedals are configured to generate a depression signal in response to being depressed by Cahill in order to measure brake pedal movement and duration of movement above a predetermined threshold of time (see Cahill’s p3).
Claim.8 Kley does not discloses wherein the brake selection device is configured to generate a set signal in response to being placed in the engaged state.
However, Cahill discloses wherein the brake selection device is configured to generate a set signal in response to being placed in the engaged state (see at least fig.1B, element 14r, 14l, 16r, 16l pedals, element 22 is a brake input device,  p17).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Kley to include wherein the brake selection device is configured to generate a set signal in response to being placed in the engaged state by Cahill in order to measure brake pedal movement and duration of movement above a predetermined threshold of time (see Cahill’s p3).
Claim.9 Kley does not discloses wherein the plurality of braking signals include the set signal generated by the brake selection device and the depression signal generated by the plurality of brake pedals.
However, Cahill discloses wherein the plurality of braking signals include the set signal generated by the brake selection device and the depression signal generated by the plurality of brake pedals (see at least fig.1B, element 14r, 14l, 16r, 16l pedals,  p17).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Kley to include wherein the plurality of braking signals include the set signal generated by the brake selection device and the depression signal generated by the plurality of brake pedals by Cahill in order to measure brake pedal movement and duration of movement above a predetermined threshold of time (see Cahill’s p3).
Claim.13 Kley does not discloses wherein the plurality of braking signals include a set signal generated by the brake selection device and a depression signal generated by a plurality of brake pedals that are part of the parking brake system.
However, Cahill discloses wherein the plurality of braking signals include a set signal generated by the brake selection device and a depression signal generated by a plurality of brake pedals that are part of the parking brake system (see at least fig.1B, element 14r, 14l, 16r, 16l pedals, element 22 is a brake input device,  p17).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Kley to include wherein the plurality of braking signals include a set signal generated by the brake selection device and a depression signal generated by a plurality of brake pedals that are part of the parking brake system by Cahill in order to measure brake pedal movement and duration of movement above a predetermined threshold of time (see Cahill’s p3).
Claim(s) 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cahill (US20150127195A1), and further in view of Kley (US20050001481A1).
Claim.15 Cahill discloses an aircraft having a parking brake system (see at least abstract, braking system operation independent of conventional aircraft signals), wherein the aircraft comprises:  1719-0811-US-NP a plurality of pedals configured to generate a brake signal (see at least fig.1B, element 14r, 14l, 16r, 16l pedals, element 22 is a brake input device,  p17), wherein the brake signal indicates the plurality of pedals are depressed (see at least fig.1B, p22, a user, such as a pilot may press and hold one or more brake pedals 14l, 14r, 16l, 16r); a parking brake valve configured to adjust hydraulic pressure supplied to the parking brake system (see at least fig.1B, p27); causes the parking brake system to: receive the set signal from the brake selection device and the brake signal from the plurality of pedals; in response to receiving the set signal from the brake selection device and the brake signal from the plurality of pedals, monitor the one or more pressure transducers to determine the hydraulic pressure of the parking brake system (see at least fig.1B, element 14r, 14l, 16r, 16l pedals, element 22 is a brake input device,  p17).
Cahill does not discloses one or more pressure transducers that monitor the hydraulic pressure of the parking brake system; a brake selection device configured to generate a set signal in response to being placed into an engaged state, wherein the brake selection device indicates that the parking brake system is either in an engaged state or a disengaged state; one or more processors in electronic communication with the brake selection device, the parking brake valve, the plurality of pedals, and the one or more pressure transducers; and a memory coupled to the one or more processors, the memory storing data comprising a database and program code that, when executed by the one or more processors, determine the hydraulic pressure of the parking brake system is less than a threshold pressure; and in response to determining the hydraulic pressure of the parking brake system is less than the threshold pressure, command the brake selection device to indicate the parking brake system is in the disengaged state.
However, Kley discloses one or more pressure transducers that monitor the hydraulic pressure of the parking brake system (see at least fig.1, p47, control device 33, control valve 20); a brake selection device configured to generate a set signal in response to being placed into an engaged state, wherein the brake selection device indicates that the parking brake system is either in an engaged state or a disengaged state (see at least fig.1, p44,  outlet valves 16, 17 are electromagnetically operable two-way/two-position directional control valves); one or more processors in electronic communication with the brake selection device, the parking brake valve, the plurality of pedals, and the one or more pressure transducers (see at least fig.1, p47, control device 33, control valve 20); and a memory coupled to the one or more processors, the memory storing data comprising a database and program code that, when executed by the one or more processors (see at least fig.1,4, p47, memory 34), determine the hydraulic pressure of the parking brake system is less than a threshold pressure; and in response to determining the hydraulic pressure of the parking brake system is less than the threshold pressure, command the brake selection device to indicate the parking brake system is in the disengaged state (see at least fig.1, 4, abstract, opening the on-off valve (20, 20`), controlling a valve (8, 8`) in such a fashion that at least the brake pressure (p1, p2) required to hold the vehicle will develop in the wheel braeks, p47-48, control device 33, control valve 20).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Cahill to include one or more pressure transducers that monitor the hydraulic pressure of the parking brake system; a brake selection device configured to generate a set signal in response to being placed into an engaged state, wherein the brake selection device indicates that the parking brake system is either in an engaged state or a disengaged state; one or more processors in electronic communication with the brake selection device, the parking brake valve, the plurality of pedals, and the one or more pressure transducers; and a memory coupled to the one or more processors, the memory storing data comprising a database and program code that, when executed by the one or more processors, determine the hydraulic pressure of the parking brake system is less than a threshold pressure; and in response to determining the hydraulic pressure of the parking brake system is less than the threshold pressure, command the brake selection device to indicate the parking brake system is in the disengaged state by Kley in order to precisely adjust the holding brake pressure in these brake systems on the basis of pressures sensors associated with the master brake cylinder (see Kley’s p4).
Claim.16 Cahill does not discloses wherein the one or more processors execute instructions to: in response to receiving the set signal from the brake selection device and the brake signal from the plurality of pedals, instruct the parking brake valve to move from an opened position into a closed position.
However, Kley discloses wherein the one or more processors execute instructions to: in response to receiving the set signal from the brake selection device and the brake signal from the plurality of pedals, instruct the parking brake valve to move from an opened position into a closed position (see at least fig.1, 4, p47-48, control device 33, control valve 20, a non-return valve 21).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Cahill to include wherein the one or more processors execute instructions to: in response to receiving the set signal from the brake selection device and the brake signal from the plurality of pedals, instruct the parking brake valve to move from an opened position into a closed position by Kley in order to precisely adjust the holding brake pressure in these brake systems on the basis of pressures sensors associated with the master brake cylinder (see Kley’s p4).
Claim.17 Cahill does not discloses wherein the one or more processors execute instructions to: in response to determining the hydraulic pressure of the parking brake system is less than the threshold pressure, instruct the parking brake valve to move back into the opened position.
However, Kley discloses wherein the one or more processors execute instructions to: in response to determining the hydraulic pressure of the parking brake system is less than the threshold pressure, instruct the parking brake valve to move back into the opened position (see at least fig.1, 4, p47-48, control device 33, control valve 20, a non-return valve 21, p44, 16 and 17 are electromagnetically operable two-way/two-position directional control valves).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Cahill to include wherein the one or more processors execute instructions to: in response to determining the hydraulic pressure of the parking brake system is less than the threshold pressure, instruct the parking brake valve to move back into the opened position by Kley in order to precisely adjust the holding brake pressure in these brake systems on the basis of pressures sensors associated with the master brake cylinder (see Kley’s p4).
Claim.18 Cahill does not discloses wherein the one or more processors execute instructions to: determine the hydraulic pressure of the parking brake system is equal to or greater than the threshold pressure; and in response to determining the hydraulic pressure of the parking brake system is equal to or greater than the threshold pressure, continue to instruct the brake selection device to indicate the parking brake system is in the engaged state.
However, Kley discloses wherein the one or more processors execute instructions to: determine the hydraulic pressure of the parking brake system is equal to or greater than the threshold pressure; and in response to determining the hydraulic pressure of the parking brake system is equal to or greater than the threshold pressure, continue to instruct the brake selection device to indicate the parking brake system is in the engaged state (see at least fig.1, 4, p47-48, the activation criteria in lozenges 50 and 51).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Cahill to include wherein the one or more processors execute instructions to: determine the hydraulic pressure of the parking brake system is equal to or greater than the threshold pressure; and in response to determining the hydraulic pressure of the parking brake system is equal to or greater than the threshold pressure, continue to instruct the brake selection device to indicate the parking brake system is in the engaged state by Kley in order to precisely adjust the holding brake pressure in these brake systems on the basis of pressures sensors associated with the master brake cylinder (see Kley’s p4).
Claim.19 Cahill does not discloses further comprising a force member positioned within a cylinder, wherein the parking brake valve is fluidly connected to the cylinder.
However, Kley discloses further comprising a force member positioned within a cylinder, wherein the parking brake valve is fluidly connected to the cylinder (see at least fig.1, 4, p43).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Cahill to include further comprising a force member positioned within a cylinder, wherein the parking brake valve is fluidly connected to the cylinder by Kley in order to precisely adjust the holding brake pressure in these brake systems on the basis of pressures sensors associated with the master brake cylinder (see Kley’s p4).
Claim.20 Cahill does not discloses wherein the threshold pressure indicates the hydraulic pressure at the parking brake valve is sufficient to keep the force member in place within the cylinder for a predetermined amount of time.
However, Kley discloses wherein the threshold pressure indicates the fluid pressure of the parking brake system is sufficient to keep the force member in place within the cylinder for a predetermined amount of time (see at least abstract, determining a time period dt according to a reduction of the brake pressure, in particular due ot leakage of the brake system staring from the release of the brake pedal).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Cahill to include wherein the threshold pressure indicates the hydraulic pressure at the parking brake valve is sufficient to keep the force member in place within the cylinder for a predetermined amount of time by Kley in order to precisely adjust the holding brake pressure in these brake systems on the basis of pressures sensors associated with the master brake cylinder (see Kley’s p4).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARDUL D PATEL whose telephone number is (571)270-7758. The examiner can normally be reached Monday-Friday 8am-5pm (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 5712703832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARDUL D PATEL/               Primary Examiner, Art Unit 3662